Judgment, Supreme Court, New York County (Robert Haft, J.), rendered November 14, 1990, convicting defendant, after a jury trial, of assault *468in the second degree, unlawful imprisonment in the first degree, and assault in the third degree, and sentencing him, as a persistent violent felony offender, to concurrent prison terms of 15 years to life, lVs to 4 years, and 1 year, respectively, unanimously reversed, on the law, and the matter remanded for a new trial.
As the People concede, the trial court’s submission of a verdict sheet, over defendant’s objection, that, in addition to listing the charged crimes, contained annotations purporting to list the charged crimes’ statutory elements, is reversible error requiring a new trial irrespective of whether defendant was actually prejudiced thereby (People v Kelly, 76 NY2d 1013). Concur—Rosenberger, J. P., Ellerin, Ross, Rubin and Nardelli, JJ.